(Por la corte, a propuesta del
Juez Asociado Sr. Hutchison.)
La corte de distrito dictó en este caso la siguiente reso-, lución, que fué apelada por- la parte demandante, a saber: . .
“Con fecha 30 de junio último se vieron ante esta.corte conjuntamente las mociones radicadas por los demandados, Josefina Fabián de Lozana y Manuel González, sobre au-mento de fianza en relación con el embargo ordenado en el caso arriba expresado sobre bienes de dichos demandados. Fueron oídas ambas partes, los demandantes y los deman-dados, y la corte, después de considerar los argumentos de. una y otra parte, entiende que con motivo de dicho embargo' pueden ocasionarse daños y perjuicios a los. demandados en cantidad mayor de $25,000 que es el importe señalado para la fianza que habían de prestar los demandantes en este caso.
“La suma a embargar asciende a $300,000 y opina la-corte que embargándose como se han tratado de embargar valores consistentes en acciones de corporaciones, pagarés, etc., los daños y perjuicios que puedan ocasionarse a los demandados podrán no ser compensados con el importe dé-la fianza prestada y por lo tanto, la corte aumenta el im-porte de la- fianza que deberán prestar los demandantes a-, la cantidad total de $75,000.
“Mientras se presta la nueva fianza para lo cual se concede a los demandantes un término de cinco días a partir de esta fecha, se suspenden los procedimientos en relación con el embargo solicitado, de modo que el márshal se abs-tendrá de embargar más bienes de los demandados mien-tras se preste la fianza de $75,000 antes relacionada.”
A petición de la parte apelada se desestimó el recurso porque.conforme a lo-determinado en la sección 14 de la Ley *1010de nuestra Asamblea Legislativa del l9 de marzo de 1902 sobre “Ley para asegurar la efectividad de sentencias,” la transcrita resolución solamente es apelable conjuntamente con la sentencia que en su día ponga término definitivo al caso de epígrafe, y porque tampoco la predicba resolución es apelable a tenor de lo dispuesto en el artículo 295 del vigente Código de Enjuiciamiento Civil, toda vez que no está envuelta una providencia anulando o negándose a anular un embargo.